Dissenting Opinion by
Montgomery, J.:
I respectfully dissent. There can be but one conclusion drawn from the record, viz., Lenzner is attempting to sell rights which he has abandoned. Therefore, it was improper to presume a continuing public necessity. Since 1958 Lenzner curtailed his activities to hauling for Meadow Gold Dairies, Inc. (the few hauls he made to the Borden Milk Company plant in Pittsburgh were in fact, for Meadow Gold) ; but since March 1, 1960, he has hauled for no one because he wanted to retire, and as I read the record, he did retire. The consideration which Carr and Sons are paying for his rights give further support to this conclusion. In light of the income received from the business when it was in active opera*255tion, the consideration of f 2,000 is nominal. Carr and Sons are buying jnsfc the abandoned empty shell, the meat of the nnt having been eaten.
I would reverse the order of the Commission.
Watkins, J., joins in this dissent.